Citation Nr: 0503984	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for diabetic neuropathy of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from April 1972 to May 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota that, in part, denied service connection for 
neuropathy of the hands and feet, claimed as due to the 
appellant's service-connected diabetes mellitus.

In April 2004, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Veterans Law 
Judge who was designated by the Chairman of the Board to 
conduct that hearing.  See 38 U.S.C.A. § 7107.  A transcript 
of that hearing has been associated with the claims file.

The Board notes that the veteran had submitted a notice of 
disagreement (NOD) as to June 1995 and February 1996 rating 
decisions that denied his claims for an increased rating for 
his headache disability and service connection for dermatitis 
and as to a November 1998 rating decision that, in part, 
denied an evaluation in excess of 30 percent for the headache 
disability, denied an evaluation in excess of 10 percent for 
a left knee disability and denied service connection for hair 
loss and a skin rash, both claimed as due to an undiagnosed 
illness.  The Board further notes that the appellant had also 
submitted an NOD as to the issues of secondary service 
connection for diabetic nephropathy and erectile dysfunction 
denied in the February 2002 rating decision.  At the 
videoconference hearing, the appellant withdrew his appeal as 
to all issues except the issue of entitlement to service 
connection for diabetic neuropathy.  Therefore, the Board 
finds that the appeal for any other claim has been withdrawn.  
38 C.F.R. § 20.204.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The appellant testified at his April 2004 videoconference 
hearing that he had first informed his doctors about 
experiencing tingling in his hands in approximately 1999.  He 
also stated that his doctors had told him that the tingling 
was due to his service-connected diabetes.  In addition, the 
appellant reported that he was to undergo a VA medical 
examination nine days after the April 2004 hearing.

In July 2003, the appellant submitted a written statement in 
which he said that he had begun a course of physical therapy 
on June 6, 2003, for his right foot and neck at Worthington 
Regional Hospital.  He said that VA had approved a ten-
treatment course of therapy.

Given the information described above, it seems that the 
evidence of record does not contain all pertinent VA or 
private treatment records.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
effect on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA must obtain these outstanding VA 
records, which may well contain significant medical findings 
and conclusions relative to the veteran's claim.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2004).  In addition, the appellant 
has provided VA information concerning pertinent private 
medical records.  VA is, therefore, on notice of records that 
may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Consequently, these VA and private 
medical records should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  He should 
also be told to specifically identify any 
VA facility where he was told that his 
neuropathy is due to his diabetes.  He 
should be instructed to provide medical 
opinions from any caregiver who opined 
that neuropathy of the hands and feet is 
due to service-connected diabetes.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant not already of record 
should be identified and obtained.  In 
particular, the report of any VA medical 
examination or treatment on or about 
April 30, 2004, should be obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  The RO should obtain from the 
appellant the names and addresses of all 
physicians and/or medical facilities that 
have provided him any treatment for his 
feet and hands, and secure all available 
relevant reports.  In particular, the 
records from Worthington Regional 
Hospital beginning in June 2003 should be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995).  The readjudication 
should include consideration of whether 
any neurologic pathology is causally or 
etiologically related to his service-
connected diabetes disability.  (If any 
additional development, such as the 
scheduling of a neurological examination, 
or the obtaining of a medical opinion, is 
necessary to adjudicate this issue, 
especially in light of any newly received 
treatment records or opinions, that 
development should be accomplished.)

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations pertinent to the issue on 
appeal.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

